DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-7 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al. (EP 3089535).
Regarding claims 1 and 19, XU discloses a communication apparatus, comprising:
 a receiver, which in operation, receives from a base station a first resource 5information indicating a first resource allocated by the base station (a UE receives determined D2D resource configuration from a base station [Fig. 2 step 210 [0062]); and 
a transmitter (Fig. 6, transmitting module), which in operation, transmits to a target communication apparatus or a plurality of target communication apparatuses including the target communication apparatus a second resource information indicating a second resource allocated to at least the target communication apparatus, the second 10resource including a whole or a part of the first resource (the UE select transmission resource for D2D service and transmit data of D2D services over the selected transmissions resources, Fig.3 steps 300 and 310 [0089]).

Regarding claim 2, XU discloses wherein the receiver, in operation, receives the first resource information by a dedicated signaling from the base station (see Fig. 1: DN2 link, from eNB to UE1), and wherein the transmitter, in operation, transmits the second 15resource information by another dedicated signaling to the target communication apparatus or to the plurality of target communication apparatuses (D2D link between UE1 and UE2).

Regarding claim 6, XU discloses wherein the first resource is a frequency band (D2N link) that is different from a resource directly allocated to the target communication apparatus (D2D link) or the plurality of target communication apparatuses by the base station (see Fig. 1 and 0021).

Regarding claim 7, XU discloses wherein the second resource is used to transmit a first signal from the communication apparatus to the target communication apparatus or the plurality of target communication apparatuses and to receive a second signal from the target communication 15apparatus or the plurality of target communication apparatuses (see Fig. 1: D2D link between UE1 and UE2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, 10-14, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. in view of FREDA et al. (WO 2017027355).
Regarding claims 10, 16 and 20, XU discloses a target communication apparatus, comprising 
a receiver, which in operation, receives from a communication apparatus a second resource information indicating a second resource allocated to at least 5the target communication apparatus, wherein the second resource includes a whole or a part of a first resource allocated to the communication apparatus by a base station  ((the UE1 select transmission resource for D2D service and transmit data of D2D services over the selected transmissions resources, Fig.3 steps 300 and 310 [0089]. That is the UE2 receives determined D2D resource configuration from UE1 [Fig. 1 D2D link) . Further, XU discloses that one device transmits the same data once to all the devices in a communication group [0011].  However, XU does not expressly disclose transmits a signal to the communication apparatus or to another target communication apparatus among a plurality of 10target communication apparatuses that includes the target communication apparatus using the second resource.
FREDA teaches a method and system of User Equipment device executing communications using D2D LTE network are provided. More specifically, FREDA teaches [Fig. 6] that a variety of UE D2D devices and/or other D2D devices may be performing V2V communications and by be included in one or more vehicular cooperation  groups [0121]. Further, FREDA teaches adaptive D2D resource selection and/or reselection [0122].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify XU with the teaching of FREDA in order to provide V2v communication across multiple networks [0010].

Regarding claims 3-5 and 12-14, XU discloses all the claim limitations as stated above, except for access stratum level.
FREDA teaches V2X communications requirements call for transmission of short messages with high reliability at an access stratum level [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify XU with the teaching of FREDA in order to support specific use cases such as, for example, forward collision waring, control loss warning, emergency stops, and/or to support any other similar and/or suitable use cases [0084].

Regarding claim 11, XU discloses wherein the receiver, in operation, receives second 15resource information via a dedicated signaling (D2D link between UE1 and UE2).

Regarding claims 8 and  17, XU discloses all the claim limitations as stated above, except for  wherein the second resource information includes one or more fields that facilitate the target communication apparatus to choose the second resource from a plurality of 20available resources for data transmission, the one or more fields indicating an expiry time, an allowed destination ID, a list of allowed destination IDs, an allowed source ID, and/or a list of allowed source IDs for using the second resource, and wherein when a period of time following the receipt of the second resource 25information exceeds the expiry time, the target communication apparatus deletes the second resource from available resources.
	FREDA teaches the D2D terminal may transmit a scheduling assignment (SA) message in a fist set of one or more D2D subframes. The D2D terminal may transmit the D2D data in a second set of one or more D2D subframes of a scheduling period. A SA message may include any of an identifier field, an MCS field, a resource indicator, and a timing advance (TA) field, amongst other fields. D2D data packets may include a MAC header with source and/or destination addresses, amongst other fields [0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify XU with the teaching of FREDA in order to avoid resources collisions between number of D2D UEs and to achieve the V2X communication reliability.

Regarding claim 15, XU discloses wherein the first resource is a frequency band (D2N link) that is different from a resource directly allocated to the target communication apparatus (D2D link) or the plurality of target communication apparatuses by the base station (see Fig. 1 and 0021).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of FREDA as applied to claim 10 above, and further in view of Uchino et al. (US 2018/0227980).
XU in view of FREDA discloses all the claim limitations as stated above. Further, FREDA teaches the UE may derive a path loss estimate from the measured received control signal strength and the UE may determine to use or not use the one or more groups of reserved resources base on one or more elements of the set of resource allocation information [0146]. XU in view of FREDA does not disclose the target communication apparatus deletes the second resource from available resource. 
Uchino teaches user apparatus and connection control method. More specifically, Uchino teaches that when a UE detects disconnection of C-plane, the UE may once stop DD communication and discard the resource [0082-0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify XU in view of FREDA with the teaching of Uchino in order to provide an efficient communication system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chae et al. (US 2021/0289380) discloses method by which terminal reports logged information about quality of sidelink in wireless communication system supporting sidelink, and device therefor.
Kim et al. (US 2018/0198539) discloses communication method for low latency services in XHAUL network.
Suzuki et al. (US 2016/0192424) discloses terminal apparatus and base station apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	May 20, 2022